Title: From George Washington to Brigadier General Hugh Mercer, 11 September 1776
From: Washington, George
To: Mercer, Hugh

 

Sir
New York Sept. 11th 1776

I have received your favour by Colo. Weedon. As it seems every day more Probable that the Posts at Kingsbridge will be occupied by this Army & the principal defence made there, I have orderd Colo. Bradlys Regiment to move from Bergen. As that Post does not seem to be an Object of the Enemys Attention I am in doubt whether it is necessary for you to replace this Regiment or leave it to the remaining troops—as you best know what number there are from your Camp at that Post I must leave it to you to direct a further supply or not as under all Circumstances you think best & necessary—We find a moving Camp will require a great[er] Number of waggons than was expected. If Mr Biddle could engage about 50 of the common Country waggons or in proportion of the Philadelphia Teams to go up to Burdetts ferry, it would greatly releive us, The Idea of impressing is very disagreable & only to be adopted in Case of the most urgent Necessity—The Enemy is taking Post on the Islands about Hellgate so as to make a landing with the greater Ease & Convenience. We are endeavouring to give them a suitable Reception & hope they will not be able to execute their Scheme. I am Sir Your Most Obbt Humbe Servant

G.W.

